NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 06a0420n.06
                            Filed: June 22, 2006

                                           No. 05-6353

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JOAN CHARLENE RAY,                                        )
                                                          )        ON APPEAL FROM THE
       Plaintiff-Appellant,                               )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF KENTUCKY
                                                          )
COMMISSIONER OF SOCIAL SECURITY,                          )            MEMORANDUM
                                                          )              OPINION
       Defendant-Appellee.                                )



BEFORE: MARTIN, NORRIS, and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff, Joan Charlene Ray, appeals from an Order of the district court

affirming the decision of the Commissioner of Social Security that denied her application for

Disability Insurance Benefits.

       Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we conclude that the decision of the Commissioner is supported by substantial evidence.

       We therefore affirm the Order of the district court for the reasons stated in the Proposed

Findings of Fact and Recommendation filed by the Magistrate Judge on March 29, 2005, and in the

Memorandum Opinion and Order of the district court filed on June 23, 2005.